689 So.2d 1297 (1997)
James P. O'FLARITY, Appellant,
v.
TREND STAR DEVELOPMENT, INC., Trend Star Communications, Inc., Trend Star Industries, Ltd., William R. Brooker and James Ranum, Appellees.
No. 96-0631.
District Court of Appeal of Florida, Fourth District.
March 26, 1997.
James P. O'Flarity of James P. O'Flarity, P.A., North Palm Beach, pro se.
No brief filed for appellees.
PER CURIAM.
This is a non-final appeal challenging a trial court's order granting William Brooker and James Ranum's motion to compel arbitration and staying all matters pending arbitration. Appellant contends that both parties waived any right to arbitrate. We agree with appellant's waiver argument only as to Brooker who filed an answer to the complaint.
The filing of an answer is an act inconsistent with a subsequent demand to arbitrate. See Bared & Co. v. Specialty Maintenance & Constr. Co., 610 So.2d 1 (Fla. 2d DCA 1992); Hardin Int'l, Inc. v. Firepak, Inc., 567 So.2d 1019, 1021 (Fla. 3d DCA 1990); King v. *1298 Thompson & McKinnon, Auchincloss, Kohlmeyer, Inc., 352 So.2d 1235 (Fla. 4th DCA 1977); Mike Bradford & Co. v. Gulf States Steel Co., 184 So.2d 911 (Fla. 3d DCA 1966). We find no waiver as to Ranum who did not file an answer.
Accordingly, we affirm the order requiring appellant to arbitrate with Ranum and reverse as to Brooker. This case is remanded for disposition consistent with this opinion.
DELL, STONE and WARNER, JJ., concur.